                                  UNITED STATES DISTRICT COURT

                                  MIDDLE DISTRICT OF TENNESSEE


NIKKI BOLLINGER GRAE, Individually and )             Civil Action No. 3:16-cv-02267
on Behalf of All Others Similarly Situated, )
                                            )        Honorable Aleta A. Trauger
                             Plaintiff,     )
                                            )        PLAINTIFF’S MOTION FOR DISCOVERY
      vs.                                   )        SANCTIONS
                                            )
CORRECTIONS CORPORATION OF                  )
AMERICA, et al.,                            )
                                            )
                             Defendants.    )
                                            )


          PLEASE TAKE NOTICE that, pursuant to the Court’s September 28, 2020 Order (ECF No.

308), Federal Rule of Civil Procedure 37 and applicable Sixth Circuit authority, Plaintiff1 on behalf

of itself and the Class of investors who purchased CCA securities between February 27, 2012 and

August 17, 2016, inclusive, respectfully moves this Court for an order sanctioning Defendants for

their improper withholding of relevant documents, by ordering that the jury be instructed that they

may (or that they must) infer that the wrongfully withheld documents would have been favorable to

Plaintiff and the Class, and by requiring Defendants to bear all fees and costs associated with the in

camera review of documents by Special Master Faith S. Hochberg (ret.). This Motion is based on

the record in this action, the concurrently filed Memorandum of Law in support of the Motion, the

Declaration of Christopher M. Wood and exhibits thereto, and such other evidence and argument as




1
        “Plaintiff” is Lead Plaintiff and Class Representative Amalgamated Bank, as Trustee for the
LongView Collective Investment Fund. “Defendants” are Corrections Corporation of America
(“CCA”) and “Individual Defendants” Damon T. Hininger (“Hininger”), David M. Garfinkle
(“Garfinkle”), Todd Mullenger (“Mullenger”) and Harley G. Lappin (“Lappin”). Following the
filing of this action, Defendants rebranded CCA and now refer to it as CoreCivic.


                                     -1-
Cases\4816-9399-4446.v1-10/6/20
    Case 3:16-cv-02267 Document 314 Filed 10/06/20 Page 1 of 6 PageID #: 9936
the Court may consider.



DATED: October 6, 2020                ROBBINS GELLER RUDMAN & DOWD LLP
                                      CHRISTOPHER M. WOOD, #032977
                                      CHRISTOPHER H. LYONS, #034853


                                                 s/ Christopher M. Wood
                                                CHRISTOPHER M. WOOD

                                      414 Union Street, Suite 900
                                      Nashville, TN 37219
                                      Telephone: 800/449-4900
                                      615/252-3798 (fax)
                                      cwood@rgrdlaw.com
                                      clyons@rgrdlaw.com

                                      ROBBINS GELLER RUDMAN & DOWD LLP
                                      DENNIS J. HERMAN
                                      WILLOW E. RADCLIFFE
                                      KENNETH J. BLACK
                                      Post Montgomery Center
                                      One Montgomery Street, Suite 1800
                                      San Francisco, CA 94104
                                      Telephone: 415/288-4545
                                      415/288-4534 (fax)
                                      dennish@rgrdlaw.com
                                      willowr@rgrdlaw.com
                                      kennyb@rgrdlaw.com

                                      ROBBINS GELLER RUDMAN & DOWD LLP
                                      JASON A. FORGE
                                      655 West Broadway, Suite 1900
                                      San Diego, CA 92101
                                      Telephone: 619/231-1058
                                      619/231-7423 (fax)
                                      jforge@rgrdlaw.com

                                      Lead Counsel for Plaintiff




                                    -2-
Cases\4816-9399-4446.v1-10/6/20
   Case 3:16-cv-02267 Document 314 Filed 10/06/20 Page 2 of 6 PageID #: 9937
                                      BARRETT JOHNSTON MARTIN
                                        & GARRISON, LLC
                                      JERRY E. MARTIN, #20193
                                      Bank of America Plaza
                                      414 Union Street, Suite 900
                                      Nashville, TN 37219
                                      Telephone: 615/244-2202
                                      615/252-3798 (fax)

                                      Local Counsel




                                    -3-
Cases\4816-9399-4446.v1-10/6/20
   Case 3:16-cv-02267 Document 314 Filed 10/06/20 Page 3 of 6 PageID #: 9938
                                    CERTIFICATE OF SERVICE
          I hereby certify under penalty of perjury that on October 6, 2020, I authorized the electronic

filing of the foregoing with the Clerk of the Court using the CM/ECF system which will send

notification of such filing to the e-mail addresses on the attached Electronic Mail Notice List, and I

hereby certify that I caused the mailing of the foregoing via the United States Postal Service to the

non-CM/ECF participants indicated on the attached Manual Notice List.

                                                      s/ Christopher M. Wood
                                                      CHRISTOPHER M. WOOD
                                                      ROBBINS GELLER RUDMAN
                                                             & DOWD LLP
                                                      414 Union Street, Suite 900
                                                      Nashville, TN 37219
                                                      Telephone: 800/449-4900
                                                      615/252-3798 (fax)

                                                      E-mail: cwood@rgrdlaw.com




Cases\4816-9399-4446.v1-10/6/20
   Case 3:16-cv-02267 Document 314 Filed 10/06/20 Page 4 of 6 PageID #: 9939
10/6/2020                                                                CM/ECF - DC V6.3.3(May 2020)-

Mailing Information for a Case 3:16-cv-02267 Grae v. Corrections Corporation of America et al
Electronic Mail Notice List

The following are those who are currently on the list to receive e-mail notices for this case.

      Kenneth J. Black
      kennyb@rgrdlaw.com

      Paul Kent Bramlett
      pknashlaw@aol.com

      Robert P. Bramlett
      robert@bramlettlawoffices.com

      Christopher T. Cain
      cain@scottandcain.com,ambrose@scottandcain.com

      Patrick V. Dahlstrom
      pdahlstrom@pomlaw.com

      Jason A. Forge
      jforge@rgrdlaw.com

      Brian T. Glennon
      brian.glennon@lw.com

      Michael Goldberg
      michael@goldberglawpc.com

      Marc Gorrie
      mgorrie@pomlaw.com

      Meryn C.N. Grant
      Meryn.Grant@lw.com

      Dennis J. Herman
      dherman@rgrdlaw.com,e_file_sd@rgrdlaw.com

      James A. Holifield , Jr
      aholifield@holifieldlaw.com

      J. Alexander Hood , II
      ahood@pomlaw.com

      Jeremy A. Lieberman
      jalieberman@pomlaw.com,disaacson@pomlaw.com,lpvega@pomlaw.com

      Christopher Hamp Lyons
      clyons@rgrdlaw.com,KennyB@rgrdlaw.com,e_file_sd@rgrdlaw.com

      Jerry E. Martin
      jmartin@barrettjohnston.com,adonovan@barrettjohnston.com,eseaborn@barrettjohnston.com,jmartin@rgrdlaw.com

      Milton S. McGee , III
      tmcgee@rwjplc.com,dgibby@rwjplc.com

      Faraz Mohammadi
      faraz.mohammadi@lw.com

      Willow E. Radcliffe
      willowr@rgrdlaw.com,WillowR@ecf.courtdrive.com

      Steven Allen Riley
      sriley@rwjplc.com,dgibby@rwjplc.com

      Brian Schall
      brian@goldberglawpc.com

      David J. Schindler
      david.schindler@lw.com

      Sarah A. Tomkowiak
      sarah.tomkowiak@lw.com

                Case 3:16-cv-02267 Document 314 Filed 10/06/20 Page 5 of 6 PageID #: 9940
https://ecf.tnmd.uscourts.gov/cgi-bin/MailList.pl?520852413930421-L_1_0-1                                         1/2
10/6/2020                                                               CM/ECF - DC V6.3.3(May 2020)-
      Morgan E. Whitworth
      morgan.whitworth@lw.com,morgan-whitworth-8044@ecf.pacerpro.com

      Christopher M. Wood
      cwood@rgrdlaw.com,smorris@rgrdlaw.com,CWood@ecf.courtdrive.com,willowr@rgrdlaw.com,e_file_sd@rgrdlaw.com,smorris@ecf.courtdrive.com

Manual Notice List
The following is the list of attorneys who are not on the list to receive e-mail notices for this case (who therefore require manual noticing). You may wish to
use your mouse to select and copy this list into your word processing program in order to create notices or labels for these recipients.
   (No manual recipients)




                Case 3:16-cv-02267 Document 314 Filed 10/06/20 Page 6 of 6 PageID #: 9941
https://ecf.tnmd.uscourts.gov/cgi-bin/MailList.pl?520852413930421-L_1_0-1                                                                                    2/2
